Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Applicant’s arguments, filed 8/11/2022, have been fully considered but they are not deemed to be fully persuasive.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objects are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 30, 32, 34, 35-36, and 52 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Regarding claim 52, the claim recites “a method according to claim 6, wherein the bacteria exhibit resistance to…”  However, claim 6 does not recite a method.  As claim 6 does not recite a method, there is insufficient antecedent basis for this limitation in claim 52.  Regarding claim 30 and its dependent claims, claim 30 recites “wherein the terminal arms are statistical or random peptide polymer of at least a cationic amino acid residue, wherein the copolymer exhibits a degree of polymerization of at least 5 and up to 60 on each terminal arm, and a hydrophobic amino acid residue and a carrier, diluent, or excipient.” Based on the way the claim is currently written, it’s unclear how “and a hydrophobic amino acid residue and a carrier, diluent, or excipient,” which follows the phrase “wherein the copolymer exhibits a degree of polymerization of at least 5 and up to 60 on each terminal arm,” limits the claim.  It’s unclear if “and a hydrophobic amino acid residue and a carrier, diluent, or excipient” is part of the star shaped peptide polymer, added to it (a mixture, for example), or qualifies the claim in some other way.   As presently written, the grammar makes it unclear how this phrase limits the pharmaceutical composition.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 6, 11, 13, 20, 30, 32, 34-36, 43-46, 51, 56-58, 63, and 67 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/144928 to Darbre (IDS filed 4/18/2019).  Darbre teaches a star-shaped peptide polymer comprising a multifunctional core with a plurality of terminal arms extending therefrom, wherein the terminal arms are statistical or random peptide copolymer of at least a cationic amino acid residue and a hydrophobic amino acid residue (abstract; page 3, line 10 to page 21, line 6).   The molecular structure of Darbre’s exemplified embodiments is identical to the instant molecular structure, including the structure of claims 11 and 13 (Figures 3, 4, and 10).  The polymer is made of cationic and anionic amino acids, wherein the cationic amino acid may be lysine (page 3, line 6) and the anionic amino acid may be valine (page 3, line 1).    Further, Darbre teaches that monomers in each arm may be between 4 and 124 (page 4, lines 20-29; the number of monomer units in the top example is 4 and in the bottom example is 124, calculated from 64 + 32 + 16 + 8 + 4).  Darbre teaches use of the star-shaped peptide polymer as an antimicrobial agent, and teaches pharmaceutical formulations and methods of treating bacterial infections with it, including both Gram positive and Gram negative bacteria (page 1, line 3 to page 2, line 23; page 52, lines 7-27; Results and Discussion). 
Darbre fails to teach “wherein the copolymer exhibits a degree of polymerization of at least 5 and up to 50 on each terminal arm.”
It would have been obvious to one of ordinary skill in the art at the time the present invention was filed to optimize the degree of polymerization in the star polymer to improve the antimicrobial properties of Darbre.   In this way, one would find wherein the copolymer exhibits a degree of polymerization of at least 5 and up to 50 on each terminal arm, and the narrower range of about 5 through routine experimentation.  Darbre gives sufficient guidance to this end, as its range of 4 to 124 monomer units per arm overlaps with the present ranges.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)” MPEP § 2144.05, II.

Allowable Subject Matter
Claims 28 and 68-70 are allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL W DICKINSON whose telephone number is (571)270-3499.  The examiner can normally be reached on M-F 9 AM to 7:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL W DICKINSON/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        


November 19, 2022